Citation Nr: 1307917	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  06-39 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date prior to June 23, 2003, for the grant of a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to July 1974.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A November 2008 Board decision denied an earlier effective date for the grant of TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2010 Order granting an April 2010 Joint Motion for Remand (Joint Motion), the Veteran's appeal was remanded to the Board.  

A letter was sent to the Veteran and his attorney on May 12, 2010, in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  A letter was received from the Veteran's attorney in July 2010.  The Veteran's appeal was remanded in August 2010, December 2011 and August 2012 for clarifying VA opinions as to the date of onset of unemployability due to service-connected conditions.  

Unfortunately, the evidence of record remains insufficient for adjudication of the Veteran's claim, and for the reasons discussed in more detail below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The April 2010 Joint Motion indicated that on remand, the Board should address whether the medical evidence of record, to include the April 1998, November 1998, and November 2003 VA examinations, adequately addressed the impact of the Veteran's service-connected disorders on his ability to secure and follow a substantially gainful occupation.  In its August 2010 remand, the Board found that there was insufficient evidence to determine the date on which the Veteran's service-connected disabilities began to preclude gainful employment, and remanded for a VA opinion.  Such an opinion was obtained in October 2010.  

Unfortunately, this opinion did not discuss what gainful sedentary employment would be possible, especially because the Veteran's primary work experience was in farming and automobile repair, and he lacked formal education in other areas.  As it was not appropriate for the Board to determine that employment in various sedentary capacities was or was not possible, as it is prohibited from making such medical judgments, an additional remand was required in December 2011 so that the matter could be clarified.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). 

Regrettably, the January 2012 VA addendum opinion was also insufficient because the examiner did not individually address the Veteran's service-connected disabilities or discuss whether the sedentary employment of which the examiner felt the Veteran would have been capable, between September 1996 and June 2003, would have constituted substantially gainful employment, the threshold question for TDIU entitlement.  These insufficiencies required another remand in August 2012.

The Veteran's claims file was transferred to the VA clinician who provided the October 2010 and January 2012 VA opinions, and he was instructed to "clarify or opine as to whether one or more of the Veteran's service-connected disabilities precluded him from securing and maintaining gainful employment between September 1996 and June 23, 2003."  The Board further advised the examiner that marginal employment shall not be considered substantially gainful employment, noting that, under 38 C.F.R. § 4.16(a):  

"Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold."

See the August 2012 Board remand at pages 4 and 5.  

The October 2012 VA opinion reflects that, after another review of the Veteran's claims file, the clinician opined that the Veteran's service-connected disabilities did not impair the Veteran's employment between September 1996 and June 23, 2003, sedentary or otherwise.  Further, the examiner stated that, although the Veteran's service-connected residuals of a chest injury with asthma and residuals of a chronic low back strain did impair the Veteran's ability to perform heavy manual labor between September 1996 and June 23, 2003, these service-connected disabilities would not restrict or limit the Veteran from gaining or securing gainful sedentary employment between September 1996 and June 23, 2003.  

Concerning the Board's instruction to the examiner to discuss whether the sedentary employment of which the examiner feels the Veteran would have been capable, between September 1996 and June 23, 2003, would have constituted substantially gainful employment, the examiner responded in August 2012 by stating:  

"[I]t is not a medical judgment to evaluate the types of sedentary employment (involving different types of sedentary employment) that the Veteran would have been capable of performing based on his prior work experience or education.  That falls in the realm of Vocational Training expertise.  I am not a Vocational Training expert.  Similarly, it is not a medical judgment to determine whether a given sedentary job constitutes marginal employment.  That is an administrative or governmental determination, not a clinical one."

See the August 2012 VA opinion.  

The Board finds that the August 2012 statement from the VA clinician is congruent with the United States Court of Appeals for the Federal Circuit's (Federal Circuit's) holding in Smith v. Shinseki, 647 F.3d. 1380 (Fed.Cir. 2011).  

The appellant in Smith argued that "an industrial survey from a vocational expert (or its equivalent) is 'necessary' in all TDIU cases in which 'a veteran's service-connected disabilities prevent him . . . from performing the duties of his . . . prior employment' but where he may be able to 'secure alternative employment.'"  Id. 

The Federal Circuit in Smith rejected this argument.  After reviewing the pertinent statutory and regulatory provisions concerning VA's duty to assist, the Federal Circuit explained that these provisions refer only to medical expert reports and not vocational expert reports.  Id.  The Federal Circuit went on to note VA's agreement that a vocational expert may be necessary in some cases to address "whether a veteran is qualified in education and experience for the type of job that he is medically fit to perform."  Id.  The Federal Circuit also noted the appellant's agreement that VA retained discretion to determine whether a vocational expert is necessary.  Id.  

In light of above, the Board concludes that an opinion should be sought from a vocational expert addressing whether the sedentary employment of which the expert feels the Veteran would have been capable in consideration of his service-connected disabilities, individually or in concert, between September 1996 and June 23, 2003, would have constituted substantially gainful employment U.S. Department of Commerce, Bureau of the Census, during that period.  

Additionally, the evidence of record, to include an April 1998 VA examination report, reflects that, as well as being self-employed as a farmer, the Veteran was educated as an autobody mechanic and reportedly earned a "degree from Business College."  Since the Veteran's claim is reliant on his occupational and educational background, as recounted above, the Board concludes that the RO must conduct whatever actions are necessary to verify the Veteran's complete educational and occupational background.  

Accordingly, the case is REMANDED for the following actions:

1.  Complete any action(s) necessary to collect and verifying information concerning the Veteran's complete educational and occupational history, to include clarification of the type of degree the Veteran earned from "Business College" and the identity of the awarding educational institution.  If any further clarification from the Veteran is necessary, he should be contacted.  

2.  Thereafter, forward the Veteran's claims file to a VA vocational rehabilitation/training expert and request that he or she review the claims file in its entirety,  Thereafter, the expert must provide an opinion concerning whether any sedentary employment of which the expert feels the Veteran would have been capable of performing between September 1996 and June 23, 2003, in view of his occupational and educational background and the impairment caused by his service-connected disabilities, individually or in concert, would have constituted substantially gainful employment U.S. Department of Commerce, Bureau of the Census, during that period.  

The examiner is reminded that consideration should not be given to the effect, if any, on his employability of the Veteran's age or any nonservice-connected disabilities, to include the disabilities of residuals of gastroesophageal reflux with esophagitis, depression, and posttraumatic stress disorder (PTSD) which were previously denied by VA.  

The examiner should fully explain any opinion(s) stated, citing to claims file documents as appropriate.  

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the fullest extent, issue an additional Supplemental Statement of the Case.  After the Veteran and his attorney have had an adequate opportunity to respond, return the appeal to the Board.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


